Citation Nr: 0412582	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
osteoarthritis and degenerative disc disease of the lumbar 
spine.  

A videoconference hearing was held in June 2003 before the 
undersigned sitting in Washington, D.C., who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the final 
determination in this case.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2.  A rating decision dated in November 1998 denied service 
connection for low back arthritis, and a rating decision 
dated July 13, 1999, denied service connection for low back 
pain.  The veteran was notified of these determinations and 
of his appellate rights, but he did not initiate an appeal 
from either decision.  

3.  At the time that the RO issued its notice of decision on 
July 16, 1999, the medical evidence indicated the presence of 
low back pain, and an MRI visualized annular disc bulge at 
L4-S1 with bilateral articular facet hypertrophy.  Mild to 
moderate central stenosis was visualized at L4-5, while 
bilateral neural foraminal narrowing was seen at L5-S1.  

4.  The evidence added to the record since the RO issued its 
notice of decision in July 1999 bears directly and 
substantially upon the specific matter under consideration 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  Competent medical evidence of record relates the 
veteran's low back disorder to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO issued its notice of 
decision in July 1999 denying entitlement to service 
connection for a low back disorder is new and material, and 
the claim for service connection for that disorder is 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2003).  

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for a low back 
disorder.  Pertinent identified medical and other records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that a rating decision dated July 13, 1999, 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.  Although the veteran was 
informed of this determination and of his appellate rights on 
July 16, 1999, he did not initiate an appeal.  The rating 
decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for a low back disorder was received in June 2000, 
and evidence has been received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in July 1999 includes VA and 
non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran in June 2003.  This evidence 
cumulatively shows that the veteran is currently diagnosed 
with a low back disorder that is attributable to service.  

The RO denied the claim in July 1999 because there was no 
competent evidence of record to relate the veteran's low back 
pain and degenerative changes of the lumbosacral spine to 
service.  

The Board finds that the evidence received since the notice 
of decision in July 1999 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current low back disorder developed as a result 
of service and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for a low 
back disorder must be reopened.  

Having reopened the claim, the Board finds that the evidence 
is sufficient to decide the claim without further 
development.  

III.  Low Back Disorder

The veteran claims that he developed a low back disorder 
during service.  In the alternative, he maintains that his 
service-connected bilateral knee disorder aggravates his 
nonservice-connected low back disorder.  

After reviewing the evidence of record, the Board finds that 
service connection for a low back disorder is warranted.  In 
a June 2000 private medical opinion letter,
T. L. E., D.O., reported that he had reviewed the veteran's 
service and post-service medical records.  Dr. E. stated that 
these records documented an ongoing chronic complaint of 
lumbar back pain throughout the veteran's military career and 
post-military career.  The doctor further noted that the 
veteran's ambulation was impaired secondary to his service-
connected bilateral knee disorder, which exacerbated his 
lumbar discomfort.  

In a June 2000 letter, S. G. M., M.D., reported that there 
was no direct correlation between the veteran's knee pain and 
back pain; however, to the extent that the veteran had to 
modify his gait, this might exacerbate some of the veteran's 
back problems.  Dr. M. reiterated this opinion in a July 2000 
treatment note.  Dr. M. added in an October 2001 letter that 
he suspected that the pain caused by the veteran's 
degenerative disc disease of the low back was exacerbated by 
the way the veteran ambulated with his knees.  Dr. M. said 
that the veteran's medical records that he brought in for 
review showed that this problem dated back to at least 1981.  
The doctor concluded that the veteran had had an ongoing 
problem with continued exacerbation of his degenerative disc 
disease of the low back.  

According to an August 2002 private medical treatment note, 
L. B. B., M.D., opined that much of the veteran's back pain 
was due to overuse compensating for his knees while 
ambulating and standing.  Dr. B. echoed this opinion in a 
December 2002 private treatment note, opining that it was 
certainly possible for the veteran's knee pain to have 
exacerbated the degenerative process in his back.  

The Board notes that there are conflicting medical opinions 
in the record concerning the relationship of the veteran's 
low back disorder to his service-connected knee disorders.  
In a February 2002 VA examination report, the examiner notes 
that the relationship of the veteran's low back and knee 
disorders was difficult to assess.  The VA examiner noted 
that the veteran clearly had some difficulties with his knee 
function and that an orthopedic surgeon had noted that there 
may be some component of the veteran's bilateral knee 
disorder that contributed to the low back disorder.  
Nevertheless, the VA examiner concluded that he could not 
specifically state that the veteran's bilateral knee disorder 
contributed to his lumbar condition.  This finding was 
essentially echoed in several prior VA examination reports.  

The Board has carefully considered the "positive" evidence 
with respect to the veteran's claim for service connection 
for a low back disorder.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  However, the service medical records reveal that 
medical professionals treated the veteran for low back 
problems on a number of occasions during service.  In 
addition, the service medical records show that when the 
veteran was seen at a service clinic in June 1979, he 
reported that he had injured his back two days previously 
while changing a tire.  It was then reported that he had had 
a back problem of a year's duration.  See 38 C.F.R. § 
3.303(b).  

The Board accordingly finds that that evidence in favor of 
the veteran's claim linking his current low back disorder to 
the treatment documented during service is entitled to 
greater weight than the evidence against the claim.  To the 
extent that the evidence is equivocal on this material issue, 
the veteran is entitled to the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b).  

The Board further notes that if the Board were to find that 
service connection was not warranted on a direct incurrence 
basis, the evidence would support a finding that the 
veteran's service-connected bilateral knee disorder 
exacerbates his low back disorder.  This in turn would 
warrant service connection on a secondary basis.  See 
38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 7 Vet. App. 
439, 448 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability was entitled to 
service connection under the law.  

However, the Board finds that service connection is warranted 
for a low back disorder on a direct incurrence basis.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.  

Service connection for a low back disorder is granted.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



